981 So.2d 554 (2008)
Joseph STEFFEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3312.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Rehearing Denied June 5, 2008.
Joseph Steffen, Crestview, pro se.
No appearance required for appellee.
PER CURIAM.
Joseph Steffen appeals the summary denial of his motion for postconviction relief in which he alleged eleven grounds for relief. We affirm as to all grounds except his claim that counsel was ineffective for failing to investigate an involuntary intoxication defense. As to that ground, his allegations are legally insufficient, and under the rule of Spera v. State, 971 So.2d 754 (Fla.2007), he is entitled to one opportunity to amend that claim, and that claim alone.
Affirmed in part; reversed in part.
STONE, WARNER and GROSS, JJ., concur.